The effect of the holding of the Commission of Appeals in Chambers v. Baldwin, *Page 532
282 S.W. 793, that the provision set out in the statement above of the act of the Legislature creating the One Hundred and Second judicial district was void because unconstitutional, and that defendant in error Chambers and not plaintiff in error, Baldwin, was entitled to represent the state in the prosecution of criminal cases in the district court of Red River county, was to determine that said Chambers, as county attorney of Red River county, was entitled to demand and receive the fees paid by the state to Baldwin, as district attorney of the Sixth judicial district, for prosecuting such cases. Appellant's contention to the contrary we think is not tenable on any of the grounds urged by him. It conclusively appeared from the evidence heard at the trial that such fees aggregated $1,192, the amount of the judgment in appellee's favor. The admission in evidence of the certified (photostatic) copies of the accounts and treasury warrants covering the fees in question issued to Baldwin was authorized by article 3722, R.S. 1925. Zettlemeyer v. Shuler,52 Tex. Civ. App. 648, 115 S.W. 78, 79. On the case made by the record we do not think any other judgment than the one rendered properly could have been rendered by the court below.
The judgment is affirmed. *Page 533